TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 19, 2014



                                     NO. 03-13-00189-CV


      Hunt County Community Supervision and Corrections Department, Appellant

                                                v.

                                  Christina Gaston, Appellee




         APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
         REVERSED AND DISMISSED ON MOTION FOR REHEARING --
                    OPINION BY JUSTICE PEMBERTON;
              DISSENTING OPINION BY CHIEF JUSTICE JONES




This is an appeal from the order signed by the district court on February 5, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s order. We therefore order that the motion for rehearing filed by appellee,

Christina Gaston is overruled; that the opinion, dissenting opinion, and judgment dated August 6,

2014, are withdrawn; and that the Court reverses the district court’s order denying HCCSCD’s

plea to the jurisdiction, grants the plea, and dismisses Gaston’s suit for want of subject-matter

jurisdiction. The appellee shall pay all costs relating to this appeal, both in this Court and the

court below.